Case: 19-50753      Document: 00515320117        Page: 1     Date Filed: 02/24/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                   No. 19-50753
                                                                                Fifth Circuit

                                                                              FILED
                                 Summary Calendar                      February 24, 2020
                                                                         Lyle W. Cayce
                                                                              Clerk


ELIZABETH DOMEL,

                                                Plaintiff-Appellant,

versus

JPMORGAN CHASE BANK, N.A.,

                                                Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 1:18-CV-801




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*

      Elizabeth Domel appeals the dismissal of her action seeking a


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
     Case: 19-50753      Document: 00515320117         Page: 2    Date Filed: 02/24/2020



                                      No. 19-50753
declaration that the statute of limitations bars JPMorgan Chase Bank, N.A.
(“JPMC”), from foreclosing on its lien against her real property. We affirm.

                                             I.
       Nearly ten years ago, Domel obtained a Chapter 7 discharge in bank-
ruptcy. During those proceedings, she filed her intention to retain certain real
property by continuing to provide JPMC with the property’s associated mort-
gage payments. Nevertheless, those payments ceased in short order. 1

       JPMC obtained a judgment declaring its lien to be valid and enforceable.
JPMorgan Chase Bank, N.A. v. Domel, No. A-14-CV-767-LY, 2016 U.S. Dist.
LEXIS 182340, at *3–4 (W.D. Tex. July 29, 2016). After the court entered final
judgment, Domel raised a statute-of-limitations defense in a post-judgment
motion to amend. The court denied Domel’s motion, reasoning that she had
waived the defense by failing to raise it in her answer. JPMC then began state
foreclosure proceedings.

       Domel filed this suit to declare that—notwithstanding the declaratory
judgment—JPMC’s right to foreclose is barred by limitations. The district
court dismissed Domel’s claims with prejudice, and she appeals.

                                            II.
       “Appellate review of a district court's dismissal for failure to state a claim
under Rule 12(b)(6) is de novo.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank
PLC, 594 F.3d 383, 387 (5th Cir. 2010). We view “all well-pleaded facts . . . in
the light most favorable to the plaintiff, but [she] must allege facts that support
the elements of the cause of action in order to make out a valid claim.” City of


       1Domel claims that JPMC stopped accepting her payments in 2012, but JPMC asserts
that Domel stopped sending payment in August 2011. For purposes of adjudicating the
motion to dismiss, we accept Domel’s alleged facts as true; our analysis remains unaffected.
                                             2
    Case: 19-50753     Document: 00515320117     Page: 3   Date Filed: 02/24/2020



                                  No. 19-50753
Clinton v. Pilgrim’s Pride Corp., 632 F.3d 148, 152–53 (5th Cir. 2010) (citing
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). We are not limited to the
district court’s reasoning; indeed, we “may affirm the district court’s dismissal
on any grounds supported by the record.” Id. at 153 (quotation marks and
citation omitted).

      Domel contends that the declaratory judgment does not render her limi-
tations defense res judicata because the defense was not available to her at
that time. In other words, although JPMC’s declaratory judgment might have
been valid when issued, Domel would have us declare that limitations has
expired in the interim.
      Such misunderstanding upon misunderstanding rests on a fundamen-
tally incorrect premise: Contrary to Domel’s theory, her discharge in bank-
ruptcy extinguished her “personal liability for the debt” but did not affect
“[JPMC’s] continuing lien on the collateral.” In re Kinion, 207 F.3d 751, 757
(5th Cir. 2000). Instead, Texas’s four-year statute of limitations’ period began
“when [JPMC] actually exercise[d] its option to accelerate,” i.e., in November
2017. Holy Cross Church of God in Christ v. Wolf, 44 S.W.3d 562, 566 (Tex.
2001). See also TEX. CIV. PRAC. & REM. CODE § 16.035(b). The limitations
defense was indeed not available to Domel when JPMC filed its declaratory
action; neither is it available to her now.
      AFFIRMED.




                                        3